EXHIBIT 10.55

 

THIS CHARGE is dated 28th day of October 2013

MADE BY:

GULFSTREAM CAPITAL PARTNERS, LTD, a company incorporated in Seychelles with
limited liability and having its registered office at 1st Floor, #5 DEKK House,
De Zippora Street, P.O. Box 456, Providence Industrial Estate, Mahe, Republic of
Seychelles, facsimile number +(886) 2 2701-4140 (the “Chargor”).

IN FAVOUR OF:

XIN HUA, holder of PRC Identity Card Number 522501197702277338, of 37/F, 500
Chengdu North Road, Huangpu District, Shanghai, the People’s Republic of China
(the “Chargee”).

WHEREAS:

(A)China Motion Telecom (HK) Limited (the “Company”) is a company incorporated
in Hong Kong with limited liability. As at the date of this Charge, the Company
has an authorised share capital of HK$390,000,000 divided into 390,000,000
shares (each a “Share”) of HK$1.00 each in the capital of the Company,
378,467,031 Shares of which have been issued and are fully paid or credited as
fully paid. As at the date of this Charge, the Chargor is the legal and
beneficial owner of 378,467,031 Shares, representing the entire issued share
capital of the Company.

(B)By a loan agreement (the “Loan Agreement”) dated 28 October 2013 entered into
between VELATEL GLOBAL COMMUNICATIONS, INC. (“VelaTel”), the holding company of
the Chargor, and the Chargee, the Chargee has agreed to make available to
VelaTel loan facilities in the principal amount of up to HK$26,540,637.45 (the
“Loan”) subject to and upon the terms and conditions therein.

(C)In consideration of the Chargee agreeing to make the Loan available to
VelaTel, the Chargor has at the request of the Chargee agreed to enter into this
Charge and charge the Charged Securities (as defined below) in favour of the
Chargee subject to and upon the terms and conditions of this Charge.

NOW THIS CHARGE WITNESSES as follows:

1.INTERPRETATION

1.1Words and expressions defined in the Loan Agreements shall, unless otherwise
specified, have the same meanings when used herein.

1.2In this Charge (including the Recitals hereto), except where the context
otherwise requires:

“Charged Securities” means the 378,467,031 Shares legally and beneficially owned
by the Chargor, including all dividends paid or payable thereon and stocks and
shares, rights, monies and property accruing or offered at any time by way of
substitution, redemption, bonus, preference, option, exchange, dividend,
distribution, scheme of arrangement or organisation or otherwise to the same or
in respect thereof



1

 



“Disposition” means any sale, assignment, exchange, transfer, concession, loan,
lease, surrender of lease, tenancy, licence, direct or indirect reservation,
waiver, compromise, release, dealing with or in or granting of any option, right
of first refusal or other right or interest whatsoever and include any agreement
for any of the same and "Dispose" and "Disposal" shall be construed accordingly

“Encumbrance” means any mortgage, charge, pledge, lien (otherwise than arising
by statute or operation of law), hypothecation or other encumbrance, priority of
security interest, deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same and “Encumber” shall be construed accordingly

“Event of Default” means any event or circumstance described as such in Clause
12 of the Loan Agreement

“Secured Obligations” means the Loan and the total from time to time of all
principal, interest, costs, fees, expenses, charges and other amounts payable by
VelaTel or the Chargor pursuant to, under or in connection with the Loan
Agreement and this Charge and including (without limitation):

(1)the principal, interest, fees and all other amounts from time to time payable
by VelaTel pursuant to, under or in connection with the Loan Agreement;

(2)all costs, charges and expenses which may be incurred under or in connection
with any other matter arising under or in consequence of this Charge (including
legal expenses on a full indemnity basis); and

(3)interest on all sums advanced and all other moneys payable hereunder at such
rate as is applicable (both before and after judgment).

“this Charge” means this instrument, as originally executed or amended from time
to time

“HK$” mean the lawful currency for the time being of Hong Kong

1.3Except to the extent that the context requires otherwise, any reference in
this Charge to:



(1)any document shall include that document as in force for the time being and
as amended in accordance with the terms thereof or with the agreement of the
parties thereto;

(2)any enactment shall include the same as from time to time re-enacted,
amended, extended, consolidated or replaced; and

(3)a “person” includes any individual, company, corporation, firm, partnership,
joint venture, association, organisation, unit or trust (in each case, whether
or not having separate legal personality).



2

 

 



1.4The headings and table of contents in this Charge are inserted for
convenience only and shall be ignored in construing this Charge. Unless the
context otherwise requires, references in this Charge to the singular shall
include the plural and vice versa and references to one gender shall include all
genders. Unless otherwise stated, references in this Charge to Clauses are to
the clauses of this Charge.

2.CHARGING PROVISIONS

2.1In consideration of the Chargee from time to time granting other forbearance,
indulgence, time or concession for so long as the Chargee thinks fit to VelaTel
pursuant to the Loan Agreement, the Chargor as legal and beneficial owner hereby
charges by way of first fixed charge the Charged Securities to the Chargee as
continuing security for the payment and discharge of the Secured Obligations.

2.2The Chargor hereby undertakes that it shall forthwith upon signing this
Charge deliver to the Chargee the following documents:

(1)share certificate(s) in respect of the Charged Securities issued in the name
of the Chargor;

(2)undated instrument(s) of transfer in respect of the Charged Securities duly
executed in blank by the Chargor;

(3)undated bought and sold notes in respect of the Charged Securities duly
executed in blank by the Chargor;

(4)undated declaration of the Chargor that there is no loss of the share
certificate(s) of the Charged Securities as referred to in sub-paragraph (1)
above;

(5)a duly executed letter of authorisation from each of the directors of the
Company, substantially in the form set out in Schedule 1; and

(6)undated letter of resignation of each of Tay Yong Lee, George Alvarez, Hung
Chau Wai Peter resigning from their respective office as director of the
Company.

2.3The Chargor hereby undertakes that upon receipt of any further shares or
securities of the Company or any dividends, rights, monies or property accruing
or offered in respect of the Charged Securities or other securities of the
Company, it shall forthwith deposit the same with the Chargee or its nominee,
together with the relevant instruments of transfer in favour of the Chargee or
any one or more of its nominees, or other applicable instrument of transfer
acceptable to the Chargee, all duly executed or if required by the Chargee, in
such form that the Chargee may complete the due execution thereof (which
completion on behalf of the Chargor, the Chargor hereby expressly authorises and
ratifies).

2.4The Chargor hereby agrees that at any time after this security becomes
enforceable, the Chargee may, at the cost of the Chargor, register the Charged
Securities in the name of the Chargee or its nominee.



3

 

 

3.REPRESENTATIONS AND WARRANTIES

3.1The Chargor hereby represents and warrants to the Chargee as follows:



  (1) it is the legal and beneficial owner of the Charged Securities free and
clear of all Encumbrances and Dispositions and has good and marketable title
thereto;         (2) the Charged Securities are validly issued and, in relation
to the Shares constituting the Charged Securities, are fully paid or credited as
fully paid;         (3) the Charged Securities are not liable to any call,
assessment or demand of any kind save and except for the any option granted
pursuant to Clause 3.3, and the Company has not granted any right or option
whatsoever to call for the issue of any further shares in the Company.        
(4) it has full power, authority and right to charge the Charged Securities in
the manner provided in this Charge free from all Dispositions and Encumbrances;
        (5) all necessary actions and authorisations under its constituent
documents or, as the case may be, the laws and regulations governing its
organisation and existence for it to enter into this Charge and to perform its
obligations hereunder have been taken and obtained;         (6) the execution,
delivery and performance of this Charge by it will not exceed any power granted
to it or violate in any respects any provisions of (a) any law or regulation or
any order or decree of any governmental agency or court to which it is subject;
(b) its constituent documents or any law or regulation governing its
organisation and existence or any law or regulation governing its management and
operation; or (c) any mortgage, charge, deed, contract or other undertaking or
instrument to which it is a party or which is binding upon it or its assets, and
the execution, delivery and performance of this Charge will not result in the
creation or imposition of, or any obligation to create or impose, any
Encumbrance on any of its assets save and except the Encumbrance created
hereunder;         (7) all governmental or other authorisations, approvals and
consents required for or in connection with the execution, validity,
enforceability or admissibility in evidence of this Charge have been obtained
and all such authorisations, approvals and consents are in full force and
effect;         (8) this Charge constitutes its legal, valid and binding
obligations and enforceable in accordance with its terms;         (9) in any
proceedings in relation to this Charge taken in the country of its incorporation
and the relevant jurisdiction where it carries on its business or has assets,
the choice of Hong Kong law should be recognised and enforced;         (10) The
Company has not issued or resolved or agreed to issue or granted any option or
other right to acquire any shares or securities of the Company to any other
person;

 



4

 

 

        (11) it is generally subject to civil and commercial law and to legal
proceedings and neither it nor any of its assets or revenues is entitled to any
immunity or privilege (sovereign or otherwise) from any set-off, judgment,
execution, attachment or other legal process;         (12) no litigation,
arbitration or administrative proceeding is currently taking place or pending or
threatened against the Chargor or its assets which if adversely determined would
have a material adverse effect on the ability of the Chargor to perform its
obligations under this Charge;         (13) the Chargor will procure the Company
and the board of the Company to approve the appointment of any nominee of the
Chargee to be the director of the Company should the Chargee exercise its rights
under this Charge;         (14) the facts stated in the Recitals are true and
correct in all respects; and         (15) it is not necessary or advisable under
any law to file, register or otherwise record this Charge in any public office
or elsewhere or to pay any stamp, registration or similar tax on or in relation
to this Charge in order to ensure the legality, validity, priority,
enforceability, effectiveness or admissibility in evidence of this Charge.

 

3.2The Chargor further represents and warrants to the Chargee that so long as
part of the Secured Obligations remains outstanding, each of the representations
and warranties set out in Clause 3.1 will be correct and complied with in all
respects.

3.3The Chargor hereby covenants with the Chargee that no option in respect of
the whole or any part of the Charged Securities shall be granted to any person
other than the Chargee without the prior written consent of the Chargee, which
shall be given if there are unequivocal terms in the instrument granting such
option to the effect that such option:

(a)shall be subordinate to the option granted to the Chargee pursuant to the
Option Deed (as defined in the Loan Agreement); and



(b)shall not be exercisable prior to the full repayment of the Loan to the
Chargee; and

(c)shall be null and void upon the occurrence of any Event of Default as set out
in Clause 12.1 of the Loan Agreement; and

(d)contains no other terms which in effect would in anyway contradict, prevail
or undermine the effect of the terms set out in sub-paragraphs (a), (b) and (c)
above,

and the Chargor shall submit to the Chargee for approval the final draft of the
deed of option for the grant of such option at least 7 days prior to the
proposed date of execution of such deed of option, together with a written
notice confirming (i) the identity of the grantee of such option; and (ii) the
proposed date of execution of the relevant deed of option.

5

 



4.GENERAL COVENANTS

4.1The Chargor hereby covenants with the Chargee that so long as part of the
Secured Obligations remains outstanding, it will:



  (1) warrant and defend its title to and the security interest in the Charged
Securities hereby created in favour of the Chargee against any and all claims of
all persons whomsoever;         (2) procure that at all times the Charged
Securities are free from any restrictions on transfer;         (3) punctually
pay all calls or other payments due in respect of any of the Charged Securities
and in case of default, the Chargee may (but shall not be obliged to), if it
thinks fit, make any such payment on behalf of the Chargor and in which event
the Chargor shall reimburse the Chargee on demand any reasonable sums so paid
together with interest thereon at such rate of interest customarily charged by
the Chargee for overdue sums which is for the time being notified to the Chargor
(both before and after judgment) from the date on which payment was made up to
the date of full repayment;         (4) at its own expense, subscribe and pay
for all rights, shares, options, warrants or securities of the Company from time
to time offered to the Chargor or the Chargee by virtue of the holding of the
Charged Securities;         (5) pay to the Chargee upon demand, on a full
indemnity basis, all costs and expenses and charges (including legal fees)
incurred by the Chargee in connection with the perfection or preservation of the
security created by this Charge or with the preservation, enforcement, exercise
or attempted or intended exercise of any right, power or remedy hereunder and to
pay interest thereon at such rate of interest as the Chargee may in its
discretion from time to time charge and have notified to the Chargor (as well
after as before judgment) from the date on which such expense or liability was
incurred by the Chargee to the date of full payment, which until payment shall
form part of the Secured Obligations;         (6) duly perform, observe and
comply with its obligations hereunder in all respects and in accordance with all
laws and regulations applicable to the transactions contemplated hereby;        
(7) pay to the Chargee on demand all direct costs, charges and expenses
(including legal fees) incurred by the Chargee, in connection with the
perfection or preservation of the security created by this Charge together with
interest thereon at such rate of interest customarily charged by the Chargee for
overdue sums which is for the time being notified to the Chargor (both before
and after judgment) calculated from the date on which the same are incurred by
the Chargee up to the date of payment by the Chargor;

 



6

 

 

        (8) promptly advise the Chargee in writing upon becoming aware of the
occurrence of any event or any material adverse factor which may inhibit the
Chargor in the performance of its obligations hereunder;         (9) promptly
upon becoming aware inform the Chargee of the occurrence of any Event of Default
or potential Event of Default;         (10) obtain and maintain all
authorisations, approvals and consents to ensure that this Charge is and will
remain in full force and effect and take immediate steps to obtain and
thereafter maintain in full force and effect any other authorisations which may
become necessary for the purposes stated herein;         (11) ensure that at all
times the claims of the Chargee against the Chargor hereunder will rank first in
priority of payment and security against the claims of all its creditors;      
  (12) promptly notify the Chargee of any notice or communication relating to
this Charge, which may adversely affect the rights of the Chargee under the Loan
Agreements as and when the Chargor receives the same;         (13) do or permit
to be done everything which the Chargee may from time to time require to be done
for the purpose of enforcing the Chargee’s rights hereunder and will allow the
name of the Chargor to be used as and when required by the Chargee for that
purposes;         (14) at all time remain the legal and beneficial owner of the
Charged Securities unless the Chargee otherwise agrees in writing;         (15)
procure that the Company shall not issue or grant or resolve or agree to issue
or grant any option or other right to acquire shares of the Company to any
person other than the Chargee;         (16) procure that the Company shall not
propose or implement any financial and/or corporate restructuring,
reorganisation, amalgamation or merger; and         (17) procure that the
Company will not declare or pay any dividend or make any other income
distribution to its shareholders.

 

4.2The Chargor further covenants with the Chargee that so long as any part of
the Secured Obligations remains outstanding, without the prior written consent
of the Chargee, it will not:



  (1) dispose of, create or permit to arise or subsist any Encumbrance over the
Charged Securities or any part thereof or the equity of redemption thereof under
this Charge; nor         (2) declare or cause to be declared or paid to
themselves any dividends, or demand or accept any payment from the Company by
way of distribution, return of capital or otherwise howsoever in respect of any
shares in the capital of the Company; nor         (3) permit or agree to any
variation of the rights attaching to any of the Charged Securities.

 



7

 

 



4.3If the Chargor defaults in performing its obligations under Clause 4.1(3) or
4.1(5), without prejudice to any rights of the Chargee, the Chargee may effect
any such payment as may be required to be made by the Chargor or, as the case
may be, subscribe to and pay for the rights or other issues and any money so
paid by the Chargee shall be repaid on demand together with interest thereon at
such rate of interest customarily charged by the Chargee for overdue sums which
is for the time being notified to the Chargor (as well after as before judgment)
from the date on which payment is made to the date of full repayment, which
shall until payment form part of the Secured Obligations.

5.DIVIDENDS, INTEREST AND VOTING RIGHTS

5.1Any dividends, payments, interest or other amounts on or with respect to the
Charged Securities shall be paid to the Chargee whether before or upon the
security hereby constituted becoming enforceable and, shall be applied by the
Chargee in discharge of the Secured Obligations and if received by the Chargor
shall be paid over to the Chargee forthwith upon receipt and until such payment
shall be held by the Chargor in trust for the Chargee. The Chargor shall, if
requested by the Chargee, from time to time execute and deliver to the Chargee
dividend and interest mandates in respect of the Charged Securities.

5.2Until the security hereby constituted becomes enforceable, the Chargor or its
nominee shall at any time at the discretion of the Chargor exercise any voting
rights in respect of the respective Charged Securities to the exclusion of the
Chargee provided that the Chargee is satisfied that any such exercise will not
contravene any provision of this Charge or prejudice its interest in the Charged
Securities.

5.3Upon the security becoming enforceable and at any time thereafter, the
Chargee or its nominee may (to the entire exclusion of the Chargor) at any time
at the discretion of the Chargee exercise any voting rights in respect of the
Charged Securities and all powers or rights given to the Chargee or its nominee
as trustees by sub-sections (4) and (5) of section 11 of the Trustee Ordinance
of Hong Kong in respect of securities subject to a trust and all powers or
rights which may be exercised by the person in whose name the Charged Securities
are registered.

6.ENFORCEMENT OF SECURITY

6.1The Chargee shall be entitled to declare all or any part of the security
hereby created immediately enforceable on or at any time or times after a
declaration is made by the Chargee pursuant to Clause 12.2 of the Loan
Agreements.

6.2Upon the security hereby constituted becoming enforceable and at any time
thereafter, the Chargee may without prejudice to any of its rights under this
Charge, to the exclusion of the Chargor, and without any notice to or further
consent or concurrence by the Chargor exercise all rights including (i) procure
the registration of all or any of the Charged Securities in the name of the
Chargee or its nominee and the Chargee or its nominee shall enjoy all benefits
attaching to the Charged Securities as if it were a sole beneficial owner
thereof including without limitation the right to vote and to receive dividends
(ii) sell or dispose of all or any part of the Charged Securities in such manner
and for such consideration as the Chargee may, in its absolute discretion, think
fit, and (iii) procure the documents executed in escrow given pursuant to this
Charge to be completed.



8

 

 

6.3Upon the security hereby constituted becoming enforceable after the Chargee
has given to the Chargor a notice of its intention to dispose of the Charged
Securities, the Chargee shall be entitled to dispose of or appropriate to its
own use and benefit (the last mentioned being treated as a sale at fair market
value less costs incurred in such sale) the Charged Securities or any part
thereof (provided that if it is by way of a judicial sale, the Chargee or its
nominee may obtain leave to bid) by such method, upon such terms and for such
consideration (whether payable or deliverable immediately or by installments) as
the Chargee may in its absolute discretion determine with power to postpone any
such Disposition and in any such case the Chargee may exercise any and all
rights attaching to the Charged Securities as it in its discretion may determine
and without being answerable for any loss occasioned by such Disposition or
resulting from postponement thereof or the exercise of such rights. The Chargor
shall not have any claim against the Chargee or its nominee in respect of any
loss arising out of any such sale or any postponement thereof howsoever caused
and whether or not a better price could or might have been obtained upon the
sale of the Shares or any of them by deferring or advancing the date of such
sale.

6.4All monies received by the Chargee in respect of the Disposition by it of the
Charged Securities or any part thereof or otherwise howsoever arising out of the
exercise by the Chargee of its power hereunder shall be applied in or towards
payment of the Secured Obligations in such order as the Chargee deems fit. If
such proceeds are insufficient to discharge the Secured Obligations in full,
then nothing contained in this Charge shall prejudice the rights of the Chargee
against the Chargor or any other person under this Charge in respect of such
deficiency. In connection with any proposed Disposition, the Chargor hereby
waives all rights to confidentiality in respect of the Shares or business of the
Company and its subsidiaries.

6.5For the purpose of assisting the Chargee in the exercise of any rights
conferred by this Clause 6, the Chargor hereby covenants that it will promptly
execute such bought and sold notes, instruments of transfer, proxies and other
documents as the Chargee may require and will procure the registration of
transfers of the Charged Securities and the entry of the Chargee or such persons
it may appoint in the register of members as the holder of the Charged
Securities and give all necessary assistance to the Chargee in arranging the
registration of the transfer of the Charged Securities to the Chargee or such
persons it may appoint in the books of the Company and the entry of the Chargee
or such persons it may appoint in the register of members of the Company as the
holder of the Charged Securities.

7.THIRD PARTIES DEALING WITH THE CHARGEE

7.1The Chargor agrees that, upon any disposal of the whole or any part of the
Charged Securities or rights which the Chargee shall make or purport to make
under this Charge, a statement in writing signed by any director, officer or
manager for the time being of the Chargee that the security constituted hereby
is enforceable and that the power of sale has become exercisable shall be
conclusive evidence of the fact in favour of any purchaser or other persons to
whom any of the Charged Securities or rights may be transferred. The purchaser
or other person will take the Charged Securities or rights free of any right of
the Chargor or any person claiming under it and the Chargor hereby undertakes to
fully indemnify the Chargee and keep the Chargee fully indemnified against any
claim which may be made against the Chargee by such purchaser or such other
person by reason of any defect in its title to the Charged Securities or other
rights.



9

 

 

7.2Upon any Disposition of the Charged Securities or any part thereof under
Clause 6.3, the purchaser shall not be bound to see or enquire whether the power
of Disposition of the Chargee has arisen in the manner herein provided and the
Disposition shall be deemed to be within the power of the Chargee and the
receipt of the Chargee for the purchase money shall effectively discharge the
purchaser who shall not be concerned or be in any way answerable therefor.

8.FURTHER ASSURANCE

8.1The Chargor agrees, at its own costs and expenses, to execute and do all
assurances, acts, deeds and things as the Chargee may reasonably require, and
procure other interested parties so to do, for protecting or perfecting the
security over all or any part of the Charged Securities or for facilitating the
realisation of all or any part of the Charged Securities and the exercise of all
powers, rights, remedies, authorities and discretions vested in the Chargee. The
Chargor shall, in particular, execute all transfers and assurances of all or any
part of the Charged Securities whether to the Chargee or to its nominees or
purchasers and give all notices, orders and directions which the Chargee may
think expedient.

9.POWER OF ATTORNEY

9.1As continuing security for the discharge of the Secured Obligations and the
performance of its obligations hereunder, the Chargor hereby irrevocably
appoints the Chargee and any officer from time to time nominated by the Chargee,
each with full power of substitution and each with full power to act alone, to
be its attorneys and in its name and on its behalf to sign, seal and deliver or
otherwise execute and do all such assurances, deeds, acts, documents and things
(whether as their own act or deed or otherwise) which, in the opinion of the
Chargee, it should execute or do pursuant to any of the terms of this Charge or
for the purpose of giving the Chargee the full benefit of this Charge and the
security hereby created and generally to use its name in the exercise of all or
any of the powers conferred on the Chargee hereunder.

9.2The Chargor hereby ratifies and confirms and covenants to ratify and confirm
whatever such attorneys shall lawfully do or cause to be done by virtue of
Clause 9.1.

10.RELEASE

10.1As soon as reasonably practicable after the discharge of the Secured
Obligations (including provision for contingent liabilities in such manner and
of such amount as may be determined by the Chargee in its absolute discretion)
and all obligations and liabilities under this Charge but subject to the rights
of any other person which have arisen as a result of the exercise by the Chargee
of any of its powers, rights and remedies hereunder and the rights of any third
party, the Chargee shall take all steps that may be necessary to release and
discharge the Charged Securities from the security hereby created and where
appropriate, transfer the Charged Securities to the Chargor or as the Chargor
may direct and release the Chargor from the terms of this Charge.



10

 

 

10.2Any release, discharge or transfer as mentioned in Clause 10.1 shall be in
such form as the Chargee shall approve and shall be made at the cost and expense
of the Chargor. On any release of any of the Charged Securities, the Chargee
shall return the identical securities which were deposited, lodged, held or
transferred.

10.3Any release, discharge or settlement between the Chargor and the Chargee
shall be conditional upon no security, disposition or payment to the Chargee by
the Chargor or any other persons being avoided or reduced pursuant to any reason
or ground whatsoever including without limitation any provisions or enactments
relating to bankruptcy, liquidation or insolvency and in the event of any such
avoidance or reduction, the Chargee shall be entitled to enforce the provisions
of this Charge against the Chargor subsequently as if such release, discharge or
settlement had not occurred.

10.4Clause 10.1 shall apply only in respect of such number of the Charged
Securities as remains after the exercise of the rights, powers and remedies of
the Chargee in the event of the security conferred by this Charge becoming
enforceable and shall not in any way restrict or be construed so as to restrict
such rights, powers and remedies.

11.NATURE OF SECURITY

11.1The security created by this Charge is in addition to and not in
substitution for and shall not in any way affect or be affected by any other
security or guarantee which the Chargee may now or at any time hold or take from
VelaTel, the Chargor or any other person in respect of the Secured Obligations
and the obligations and liabilities under this Charge.

11.2The security created by this Charge shall not be considered satisfied or
discharged by any intermediate payment or satisfaction of the whole or part of
the Secured Obligations but shall be a continuing security and shall extend to
cover any sum which shall for the time being constitute the balance due or
expressed to be due from VelaTel to the Chargee in respect of the Secured
Obligations.

11.3For the purpose of enabling the Chargee to sue or claim from VelaTel the
full amount of the Secured Obligations and the obligations and liabilities of
VelaTel or to preserve intact the liability of VelaTel or any other person, the
Chargee may at any time place and keep for such time as it may think prudent any
amounts received, recovered or realised under this Charge or as a result of the
exercise of any right conferred herein to and in a separate or suspense account
to the credit of the Chargor or of such other person or transaction as it shall
in its unfettered discretion think fit.

12.MISCELLANEOUS

12.1This security and the rights of the Chargee hereunder shall not be affected
by any act, omission, fact, circumstance, matter or thing which, but for this
provision, might operate to release or otherwise exonerate the Chargor from its
obligations hereunder, including, without limitation, and whether or not known
to the Chargee:



11

 

 



  (1) any time or indulgence granted to VelaTel, the Chargor or any other
person;         (2) the taking, variation, compromise, renewal or release of, or
refusal or failure to perfect or enforce or realise any rights, remedies or
securities against VelaTel, the Chargor or any other person;         (3) any
want of authority by any person purporting to act on behalf of VelaTel, the
Chargor or any other person;         (4) any amendment to, or variation of the
terms of this Charge;         (5) the Chargor or VelaTel or any other person not
being or ceasing to be legally liable for discharging any obligation or
liability undertaken or purported to be undertaken on its behalf;         (6)
the illegality, invalidity or unenforceability of or any defect in any provision
of this Charge;         (7) the lapse or expiry of applicable limitation period;
        (8) the absorption, amalgamation, reconstruction or reorganisation or
other change in the constitution of the Company or any other person;         (9)
the winding-up, liquidation or dissolution of VelaTel, the Company, the Chargee,
the Chargor or any other person; and         (10) any other act, omission, event
of thing whatsoever which but for this provision would or might afford an
equitable defence to a surety or otherwise operate to discharge, impair or
affect the obligations or liabilities of the Chargor hereunder.

 

12.2This Charge shall continue to be effective or, as the case may be, shall be
reinstated if at any time payment of any sums paid to the Chargee or hereunder
must be rescinded or otherwise repaid or restored by the Chargee upon the
bankruptcy, liquidation, reorganisation or otherwise of VelaTel or the Chargor
(whether as a fraudulent preference or otherwise).

12.3For the purpose of discharging any Secured Obligations or of paying any
moneys into a suspense account, the Chargee may convert any moneys received,
recovered or realised by the Chargee under or pursuant to this Charge from their
existing currency of denomination into the currency of the Secured Obligations
and any such conversion shall be made at the open market selling rate of
exchange for the currency of the Secured Obligations against the existing
currency.

12.4No payment to the Chargee under this Charge pursuant to any judgment or
order of any court or otherwise shall operate to discharge any obligation or
liability of VelaTel or the Chargor in respect of which it was made unless and
until payment in full shall have been received in the currency in which such
obligation or liability was incurred. To the extent that the amount of any such
payment shall, on actual conversion into such currency, fall short of the amount
of such obligation or liability expressed in that currency, the Chargee shall
have a further separate cause of action against VelaTel and the Chargor for the
recovery of the amount of the shortfall.



12

 

 

12.5The Chargor undertakes on demand fully and effectually to indemnify and at
all times keep indemnified the Chargee against any claim, demand, action,
proceeding, liability, loss, damage, penalty, interest, cost, charge or expense,
legal or otherwise, taken, made, threatened, sustained or incurred by or against
the Chargee for anything done, permitted or omitted in the exercise or purported
exercise of any of the powers of the Chargee or the Receiver under or pursuant
to this Charge.

12.6Save as may be expressly provided herein to the contrary, time is of the
essence of this Charge. No failure or delay on the part of the Chargee to
exercise any power, right or remedy under this Charge shall operate as a waiver
thereof nor shall a waiver by the Chargee of any particular default by the
Chargor affect or prejudice the power, right or remedy of the Chargee in respect
of any other default or any subsequent default of the same or a different kind
nor shall any single or partial exercise by the Chargee of any power, right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other power, right or remedy. The powers, right and remedies provided in
this Charge are not exclusive of any power, right and remedies but are
cumulative and in addition to every other power, right and remedy now or
hereafter existing at law, in equity, by statute or contract or otherwise.

12.7If at any time any provision of this Charge is or becomes illegal, invalid
or unenforceable in any respect, neither the legality, validity or
enforceability of the remaining provisions of this Charge nor the legality,
validity or enforceability of such provision shall in any way be affected or
impaired thereby.

12.8The Chargor hereby undertakes that it shall, entirely at its own expense,
immediately upon demand by the Chargee make, execute, do and perform, or cause
or procure to be made, executed, done and performed, by it and/or use its best
endeavours to procure to be made, executed, done and performed by other
necessary parties (if any), all such further acts, agreements, assignments,
assurances, bills, contracts, deeds, documents, evidences of indebtedness,
indemnities instruments, letters, loan notes, notices, powers of attorney,
promissory notes, receipts, securities, undertakings, matters and things as the
Chargee shall reasonably require to perfect or improve the security afforded or
created, or intended to be afforded or created by this Charge.

12.9A certificate of the Chargee of the amount of the Secured Obligations
outstanding and due at any time hereunder shall, in the absence of manifest
error, be binding and conclusive on the Chargor.

13.ASSIGNMENT

13.1This Charge shall be binding on and shall enure to the benefit of the
parties and their respective executors, administrators, successors and assigns
provided that the Chargor may not Dispose of its rights or obligations hereunder
without the prior written consent of the Chargee.



13

 

 

13.2The Chargee may at any time without the consent of or notice to the Chargor
assign its rights and benefits hereunder or any part thereof to anyone. Such
assignee shall have the same rights and benefits and/or obligations against the
Chargor under this Charge as if it were an original party thereto in respect of
its rights and benefits and/or obligations assigned to it. The Chargee may
disclose to a potential assignee or any other person proposing to enter into
contractual arrangements with it in relation to this Charge such information
about the Chargor as it may think fit.

14.INDEMNITY

14.1Independently of any other terms, conditions and stipulations herein, the
Chargor agrees that if, for any reasons whatsoever, its obligations under any of
the provisions hereof is or becomes or proves to be unenforceable or shall be
declared or adjudged to be illegal, invalid or unenforceable under any
applicable law, it shall grant to the Chargee a complete indemnity and will pay
to the Chargee all sums necessary to make good and to compensate the Chargee for
all losses, damages, costs, legal fees, disbursements and liabilities suffered
or incurred by the Chargee as a direct or indirect result of such illegality,
invalidity or unenforceability.

15.COSTS AND EXPENSES

15.1All costs and expenses, including, but not limited to, fees and
disbursements of legal advisors, counsel, financial advisors and/or accountants
engaged by the Chargee, incurred in connection with the preparation and
negotiation of this Charge and any other related documents and any transaction
contemplated by such documents, shall be borne solely by the Chargor.

16.NOTICES

16.1Save as otherwise provided herein, all notices or other communications
required or permitted hereunder:



  (1) shall be in writing and may be sent by postage prepaid mail (by airmail if
to another jurisdiction), facsimile or personal delivery;         (2) shall be
sent to the relevant party at the facsimile number or address from time to time
designated by that party to the other party, the initial facsimile number and
address so designated by each party is set out under its name on the first page
of this Charge;         (3) if sent by the Chargor shall be irrevocable but
shall not be effective until actually received by the Chargee;         (4) if
sent to the Chargor shall be deemed to have been given or made to and received
by the Chargor (a) within three days after the date of posting, if sent by mail;
(b) when delivered, if delivered by hand; and (c) on despatch, if sent by
facsimile; and         (5) shall be in the English language.

 



14

 

 

16.2The Chargor hereby irrevocably appoints Lawrence Lo of Room 1307, Tower 1,
Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong as its agent to accept
service of legal process out of the courts of Hong Kong in connection with this
Charge. The Chargor further agrees to maintain a duly appointed agent in Hong
Kong to accept service of process out of the courts of Hong Kong and to keep the
Chargee informed of the name and address of such agent. Service on Lawrence Lo
(or such other agent as shall have been notified by the Chargor in writing)
shall be deemed to be service on the Chargor.

17.LAW AND JURISDICTION

17.1This Charge shall be governed by and construed in accordance with the laws
of Hong Kong.

17.2The Chargor hereby irrevocably submits to the jurisdiction of the courts of
Hong Kong and of any country in which it has assets and hereby irrevocably
waives any objection to any proceedings in any such courts on the basis of forum
non-conveniens. The Chargor agrees that a judgment in any proceedings brought in
any such courts may be enforced in any other jurisdiction by suit on the
judgment or in any other manner permitted by law.

17.3The Chargor hereby consents to the service of process out of the courts of
Hong Kong by the mailing of a copy or notice thereof by postage prepaid mail to
the address of the Chargor from time to time designated by the Chargor to the
Chargee pursuant to Clause 16.1(2) and confirms that failure by the Chargor to
receive such copy or notice shall not prejudice due service.

17.4The submission in Clause 17.2 is non-exclusive and the Chargee reserves the
right to proceed in any other jurisdiction having or claiming or accepting
jurisdiction in respect thereto.

 

 



15

 



Schedule 1

Form of Authorisation Letter

Date:

To:         Xin Hua

I, [ ], refer to the share charge (the “Share Charge”) dated 28 October 2013 and
made by Gulfstream Capital Partners, Ltd. as chargor in favour of Xin Hua as
chargee in relation to the shares of China Motion Telecom (HK) Limited (the
“Company”). Unless otherwise stated herein, terms used in this letter shall have
the same meanings as stated in the Share Charge.

I hereby authorise you to date the resignation letter on my behalf at any time
on or after the occurrence of an Event of Default and to submit the same on my
behalf to the secretary, board of directors and/or any other authorised
representative of the Company and, if applicable, its subsidiaries. I
acknowledge, agree and confirm that upon such dating and submission, I shall
cease to be an officer and/or director of the Company and each subsidiary
thereof, and I shall not accept any re-appointment in respect thereto without
your prior written consent. This authorisation is irrevocable.

Yours faithfully

 

_______________________

Name:

 

 

 



16

 

 

IN WITNESS whereof the Chargor has executed this Charge the day and year first
above written





Executed as a Deed

 

and SIGNED by Colin Tay, its director

 

for and on behalf of

 

Gulfstream Capital Partners, Ltd.

 

in the presence of:

 

)

)

)

)

)

)

)

)

)

 

 

 

/s/ Colin Tay

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



17

 

